DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2016/0072927 A1, Applicant’s submitted IDS filed 7/29/2019) hereinafter “Xue”, and in view of Brand et al. (US 2013/0238657 A1,) hereinafter “Brand”. 

As per claim 1, Xue
“at a proxy between the data analytics application and a database server, receiving from a database client embedded in or linked to the data analytics application a data request comprising a binary-coded application-generated SQL query” at [0018]-[0020] and Fig. 1;
(Xue teaches the intermediate application server 20 (i.e., “a proxy”) operates as an intermediary between the client device 10 including application 12 (i.e. “data analytics application”) and the OData service 30 including database 32(i.e., “database server”.) The intermediate application server 20 is configured to receive a SQL request generated by application 12 of the client device 10)
“identifying, by matching a database table name in a decoded application-generated SQL query 
(Xue teaches at [0020] that the application 12 may communicate with multiple types of back end services such as relational databases, Java servlets, Web services or file system. Xue teaches at [0024]the intermediate application server 20 includes 
“sending, by the proxy, the web service call to the web service provider” at [0024];
(Xue teaches transmitting the HTTP request to the OData service 30 in substitution for an access request from the client device 10)
“receiving, by the proxy, web service response data from the web service provider; re-structuring the web service response data as SQL response data” at [0024].
(Xue teaches the request handler 210 processes a response from the OData service 30 to format the response for consumption by the application 12)

Xue does not teach matching a database table name in the query to a “list of reserved table names” as claimed. However, Brand teaches at [0075]-[0077] and Fig. 2 a similar method for processing a query from a client including the steps of matching a table name included in the query with a list of table names stored in the configuration 

As per claim 2, Xue and Brand teach the method of claim 1 discussed above. Xue also teaches:  wherein “the generating of web service call is a function programmed into the proxy” at [0031]-[0037] and Figs. 2, 4.

As per claim 3, Xue and Brand teach the method of claim 1 discussed above. Xue also teaches: “identifying, based on a database table name in the decoded application generated SQL query, that the application generated SQL query is a request to generate a JSON/REST web service call; composing the web service request as a JSON/REST web service request, wherein the web service is a RESTful web service; receiving JSON response data from the RESTful web service; and transforming the JSON response data into SQL response data” at [0002], [0020]-[0026].

As per claim 4, Xue and Brand teach the method of claim 1 discussed above. Xue also teaches: “identifying, based on a database table name in the decoded application generated SQL query, that the application generated SQL query is a request 

Claim 5-13 recite similar limitations as in claims 1-4 and are therefore rejected by the same reasons.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 US patent No. 10,380,139 B2. Claims 1-10 US patent No. 10,380,139 B2 contain every element of claims 1-13 of the instant application and as such anticipate claims 1-13 of the instant application.
anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 5, 2021